DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 11/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant argues Young fails to teach the limitations of claim 1 because the particles are embedded into the secondary layer and not in the substrate. Applicant argues Zheng fails to teach the Bayer value comparison because the data in Table 3 is compared between C2 and Examples 5 and 6, which all contain the embedded particles (SiO2), and only varies the SDS content, which cannot be considered as embedded particles. Applicant argues Zheng fails to teach the particles to be functionalized with a silane coupling agent, because SDS cannot be considered to be particles. Applicant argues Zheng fails to teach the particles to be functionalized with a silane coupling agent, because a chemical reaction is not possible between a sulfate group in the SDS molecule and a silane coupling agent. Applicant argues improper selection of CaF2 and polycarbonate to teach the limitations of claims 18 and 30, since many other particles .
Regarding applicant’s argument that Young fails to teach the limitations of claim 1 because the particles are embedded into the secondary layer and not in the substrate, Examiner notes that in the mapping of claim 1, “substrate” is viewed to include 1, substrate, and 2, secondary layer. Thus, Examiner maintains Young discloses the limitations of claim 1.
Regarding applicant’s argument that Zheng fails to teach the Bayer value comparison because the data in Table 3 is compared between C2 and Examples 5 and 6, which all contain the embedded particles (SiO2), and only varies the SDS content, which cannot be considered as embedded particles, Examiner notes at least [0015] teaches the additives are small molecules, thus may be considered to be particles. Furthermore, Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, both Young and Zheng teach enhancing surfaces in order to increase abrasion resistance by providing additives or particles to a substrate. Zheng is relied upon to teach a specific comparison of providing a substrate with an abrasion-resistant additive vs. a substrate without one, in which the comparison yields a desirable amount of difference in abrasion resistance.

Regarding applicant’s argument that Zheng fails to teach the particles to be functionalized with a silane coupling agent, because a chemical reaction is not possible between a sulfate group in the SDS molecule and a silane coupling agent, Examiner notes [0015] teaches the additives (SDS) dope the conductive polymer. Furthermore, at least [0081, 0083] further teaches the binder to be compatible with the conductive polymer, wherein the binder includes a silane group. [0089] teaches epoxysilanes provide a highly cross-linked matrix. Thus, Examiner interprets Zheng to teach the particles of SDS are functionalized with the silane binder.
Regarding applicant’s argument that there is improper selection of CaF2 and polycarbonate to teach the limitations of claims 18 and 30, since many other particles are identified which would not read on the claims, and thus the selection requires impermissible hindsight, Examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case [0053] explicitly teaches the particles may be made of CaF2, which, by material property, is known in the art to have a refractive index of 1.42; and [0196] explicitly teaches the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (2011/0217544, of record) in view of Zheng (2011/0248223, of record).

Regarding claim 16, Young discloses an optical article (at least Figure 2, at least [0172] teaches ophthalmic lenses) having a substrate (1, substrate, 2, secondary layer) made of an optical material comprising a polymer matrix (at least [0083, 0172]), wherein 
Young fails to teach a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles, and the particles are functionalized with a silane coupling agent. Young and Zheng are related because both teach an optical article.
Zheng discloses an optical article wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles (at least Table 3 depicts Examples 5 and 6 compared to C2 have greater than 30% Bayer value), and the particles are functionalized with a silane coupling agent (at least Abstract teaches an epoxysilane binder).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Young to incorporate the teachings of Zheng and provide a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles, and the particles are functionalized with a silane coupling agent. Doing so would allow for improved abrasion resistance while maintaining adequate embedding and adhesion of the particles to the substrate.



Regarding claim 18, the modified Young discloses the optical article of claim 16, wherein a refractive index of the particles (R.sub.p) is lower than a refractive index of the polymer matrix (%) ([0053] teaches the particles may be made of CaF2, which, by material property, is known in the art to have a refractive index of 1.42; [0196] teaches the polymeric substrate may be made of polycarbonate, which, by material property, is known in the art to have a refractive index of 1.59; thus the refractive index of the particles is taught to be lower than the refractive index of the polymer matrix).

Regarding claim 19, the modified Young discloses the optical article of claim 18, wherein R.sub.p-0.1<R.sub.s ([0053] teaches the particles may be made of CaF2, which, by material property, is known in the art to have a refractive index of 1.42; [0196] teaches the polymeric substrate may be made of polycarbonate, which, by material property, is known in the art to have a refractive index of 1.59; thus 1.42-0.1 < 1.59).

Regarding claim 20, the modified Young discloses the optical article of claim 19, wherein R.sub.p-0.05<R.sub.s ([0053] teaches the particles may be made of CaF2, which, by material property, is known in the art to have a refractive index of 1.42; [0196] teaches the polymeric substrate may be made of polycarbonate, which, by material property, is known in the art to have a refractive index of 1.59; thus 1.42-0.05 < 1.59).

Regarding claim 21, the modified Young discloses the optical article of claim 16, wherein the particles are metal oxide, metal hydroxide or metal fluoride particles (at least [0053]).

Regarding claim 22, the modified Young discloses the optical article of claim 21, wherein the particles are chosen from SiO.sub.2, MgF.sub.2, ZrO.sub.2, and TiO.sub.2 particles (at least [0053]).

Regarding claim 23, the modified Young discloses the optical article of claim 16, wherein an additive is contained in the particles or grafted to the particles (at least [0049]).

Regarding claim 24, the modified Young discloses the optical article of claim 23, wherein the additive is a light-absorbing additive (at least [0049]).

Regarding claim 25, the modified Young discloses the optical article of claim 16, wherein the external layer of the substrate in which the particles are embedded has a thickness lower than or equal to 1 .mu.m ([0055-0056] teach the particles may be embedded into the article to the extent of 100% or less of the characteristic dimension of the particle; [0046] teaches the dimension of the particle may be 0.1 nm to 100 microns; thus the external layer of the substrate in which the particles are embedded is taught to have a thickness lower than or equal to 1 micrometer).

Regarding claim 26, the modified Young discloses the optical article of claim 16, wherein the particles have a diameter of less than 150 nm (at least [0046, 0093]).

Regarding claim 27, the modified Young discloses the optical article of claim 16, wherein the silane coupling agent is an unsaturated silane chosen from vinylsilanes, allylsilanes, acrylic silanes and methacrylic silanes (Zheng: at least [0109] teaches vinylsilanes or allylsilanes may be used as the binder).

Regarding claim 35, Young discloses a process for increasing the abrasion- and/or scratch-resistance of an optical article (at least Figure 11, at least [0172] teaches ophthalmic lenses), the optical article having a substrate (1, substrate) made of an optical material comprising a polymer matrix (at least [0083, 0172]), comprising embedding particles into the polymer matrix ([0023]) in an external layer of the substrate (Figure 11).
Young fails to teach wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard is at least 30% greater than a Bayer value of the same substrate with no embedded particles. Young and Zheng are related because both teach an optical article.
Zheng discloses a process for increasing the abrasion-and/or scratch-resistance of an optical article wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard is at least 30% greater than a Bayer value of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Young to incorporate the teachings of Zheng and provide wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard is at least 30% greater than a Bayer value of the same substrate with no embedded particles. Doing so would allow for improved abrasion resistance while maintaining adequate embedding and adhesion of the particles to the substrate.

Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (2011/0217544, of record) in view of Zheng (2011/0248223, of record) as applied to claim 1 above, and further in view of Engardio et al. (2010/0249265, of record).

Regarding claim 28, the modified Young discloses a process for making the optical article of claim 16, comprising: (e) obtaining an optical article having a substrate made of an optical material comprising a polymer matrix, and the particles are functionalized with a silane coupling agent; wherein the substrate comprises an external layer in which particles are embedded into the polymer matrix; wherein the Bayer value of said substrate determined in accordance with the ASTM F735-81 standard is at least 30% greater than the Bayer value of the same substrate with no embedded particles (see claim 16 above).

Engardio discloses a process for making an optical article comprising: (a) providing a mold having an inner face (at least [0003]); (b) covering at least one portion of said inner face of the mold by particles (at least [0003]); (c) filling the mold with a polymerizable composition (at least [0003]); (d) curing said polymerizable composition (at least [0003]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Young to incorporate the teachings of Engardio and provide a process for making the optical article comprising: (a) providing a mold having an inner face; (b) covering at least one portion of said inner face of the mold by particles functionalized with a silane coupling agent (the modification is viewed to include Zheng: at least Abstract teaches an epoxysilane binder); (c) filling the mold with a polymerizable composition; (d) curing said polymerizable composition. Doing so would allow for improved adhesion, thereby improving the durability of the optical article.

Regarding claim 29, the modified Young discloses the process of claim 28, wherein in (b), the particles are colloidal particles (Zheng: at least [0120]).

Regarding claim 30, the modified Young discloses the process of claim 28, wherein a refractive index of the particles (R.sub.p) is lower than a refractive index of 

Regarding claim 31, the modified Young discloses the process of claim 30, wherein R.sub.p-0.1<R.sub.s ([0053] teaches the particles may be made of CaF2, which, by material property, is known in the art to have a refractive index of 1.42; [0196] teaches the polymeric substrate may be made of polycarbonate, which, by material property, is known in the art to have a refractive index of 1.59; thus 1.42-0.1 < 1.59).

Regarding claim 32, the modified Young discloses the process of claim 31, wherein R.sub.p-0.05<R.sub.s ([0053] teaches the particles may be made of CaF2, which, by material property, is known in the art to have a refractive index of 1.42; [0196] teaches the polymeric substrate may be made of polycarbonate, which, by material property, is known in the art to have a refractive index of 1.59; thus 1.42-0.05 < 1.59).

Regarding claim 33, the modified Young discloses the process of claim 32, wherein R.sub.p+0.25<R.sub.s ([0053] teaches the particles may be made of Pb, which, by material property, is known in the art to have a refractive index of 1.06; [0196] teaches the polymeric substrate may be made of polycarbonate, which, by material property, is known in the art to have a refractive index of 1.59; thus 1.06+0.25 < 1.59).

Regarding claim 34, the modified Young discloses the process of claim 28, comprising a step of capping the mold inner face with at least one capping agent before step (b) (at least [0077]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872